Mr. Justice Shepard
delivered the opinion of the Court:
1. The first question raised on the record is, the contention that the commissioners had no power to enact the regulation. This must be denied. We think the power was conferred by the act of Congress approved January 26, 1887, 24 Stat. at L. 368, chap. 49, and that approved February 26, 1892, 27 Stat. at L. 394. Callan v. District of Columbia, 16 App. D. C. 271.
2. Nor is the next objection well taken, namely, that the regulation is void because uncertain, unjust, and unreasonable on its face. That regulations of this character are necessary to prevent obstruction on the streets, confusion, disorder, and even danger, is obvious. And it would be difficult indeed, if not impossible, to provide therein for every contingency. In their execution — summary by reason of the nature of the duties to be performed — the members of the police charged therewith must necessarily be invested with some discretion in view of the exigency of a possible situation. Every regulation concerning the location of vehicles at railway stations and cab stands reposes some discretion in the officers stationed at such places for their enforcement. That this discretion may, in instances, be arbi*461trarily exercised and abused cannot render the ordinance itself unreasonable and unjust, and therefore invalid. That a police regulation might be so broad as to admit of a possible construction which would seem to warrant the exercise of arbitrary action by public agents in its enforcement, and the punishment of those refusing obedience, is not sufficient to prevent its having effect in respect of matters clearly within the purpose of its operation. Lansburgh v. District of Columbia, 11 App. D. C. 512, 526; Moses v. United States, 16 App. D. C. 428, 432, 50 L. R. A. 532.
3. The authority of the officer in the enforcement of this regulation depends upon the fact whether his interference is reasonably necessary or important to prevent the occurrence of some one of the mischiefs which the regulation must have been intended to remedy. It is then that his discretion arises. It is not competent for him to interfere with the ordinary freedom of the owners and drivers of vehicles without some reasonable ground for the exercise of his discretion. And anyone disobeying his orders cannot be punished therefor, unless upon charges and proof tending to show a condition, at the time, indicating a reason for his interference and attempted exercise of the power conferred. Horn v. People, 26 Mich. 221, 226. From’an examination of the evidence, all of which is contained in the extract from the bill of exceptions above quoted, we agree with the contention on behalf of the plaintiff in error, that it was not sufficient to warrant his conviction. It shows that he stopped his vehicle in front of the Ealeigh hotel, where he “had a job.” In the absence of any other evidence it is fair to presume that the person who had employed him had gone into, or was waiting in, the said hotel. He was not disorderly, was not blocking the hotel entrance, nor was he obstructing passage in the street. Two hotel carriages were waiting near his, or alongside of him. These were not required to move for any purpose. The only reason assigned for the order of removal was, “the complaints of the management of the hotel of hacks in general and defendant in particular.”
On what the complaints or objectiQns of the manager were *462based nowhere appears. The hotel owner had no authority to create a cab stand in the street, much less to direct how or by whom its privilege might be enjoyed. His right extended no further than to a reasonable occupation of the street by carriages of his own, brought there for the use of his guests. Willard Hotel Co. v. District of Columbia, 23 App. D. C. 272, 280. Carriages belonging to others that were performing the same service had the same right to the temporary occupation of the street adjacent to the hotel. This being the case, there was no condition shown that warranted the officer in ordering the defendant to remove to a station across the street where, for aught we know, his presence might have been as objectionable to the owner of the abutting house as it may have been to the hotel manager. The order to remove was unjustified by the existing conditions, and was, therefore, arbitrary, unreasonable, and unjust. This being so, the defendant was not bound to obey the order, and his disobedience is not punishable under a'reasonable view of the purpose of the regulation.
' For the error of the Police Court in holding the evidence sufficient to convict the defendant, the judgment must be reversed with costs, and the cause remanded for further proceedings in accordance with this opinion. It is so ordered.

Reversed.